Per Curiam.

Relators contend there is a mandatory duty, ministerial in character, imposed upon the respondents by Sec*141tion 5728.15, Revised Code, to enter into a reciprocity agreement. This contention was rejected by this court in the case of Geo. F. Alger Co. v. Bowers, Tax Commr., 166 Ohio St., 427, 432, 143 N. E. (2d), 835. Accordingly, the judgment of the Court of Appeals denying the writ- is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Bell, Taft, Matthias and Herbert, JJ., concur.